DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of claims 1-3, 6, 10 and 12 are acknowledged by the examiner. 
The cancelation of claims 5, 7 and 9 are acknowledged by the examiner. 

Drawings
Figure 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (note fig. 6 shown a qualitative illustration of the dependency of the braking momentum of a brake module of the known art as a function of the number of braking cycles and the temperature).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10 and 12, it is not clear what exactly is the “non-nitrided chromium-5 steel” and what the applicant is considering as recited in the claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Trema (US 5,046,590) in view of Morimoto (JP 2002020839 A).
Regarding claim 1, Trema discloses a brake module (fig. 2) for (intended of use) a drive system for (intended of use) doors, comprising at least one thrust washer and at least one brake disc, 
a. wherein each of the at least one thrust washer (44, 51, 52) and the at least one brake disc (38, 39) includes at least one friction surface which rub against each other in a braking operation (note col. 6, line 63 to col. 7, line 35), and 
b. wherein the at least one friction surface (49, 50) of the brake disc is formed by at least one friction layer for (intended of use) protecting the at least one brake disc and/or the at least one thrust washer from wear, 
c. wherein the brake disc includes a carrier (39) and at least one friction layer (49, 50) is connected to the carrier, 
d. wherein the at least one friction layer comprises a carbon fiber mesh (note the carbon fiber friction linings 49 and 50 in fig. 2 and not also col. 7, lines 27-30). 
  
Re-claim 2, Trema discloses the brake module respectively includes the thrust washer (51 and 52 in fig. 2) on two opposite sides of the brake disc (39, 49, 50), wherein the brake disc respectively includes the friction surface respectively with the friction layer (49, 50) facing each of the thrust washers.
Re-claim 6, Trema discloses the brake disc is annular and includes a central aperture, wherein the central aperture has an approximately circular cross-section having at least two tooth sections separated by clearances (note the spline 47 in fig. 2).
Re-claim 8, Trema discloses the brake module includes a housing (37) in which the brake disc and the at least one thrust washer are guided, coaxially about a central axis, wherein the brake module comprises a cover plate which is connected to the housing by a latching connection such that the brake disc and the at least one thrust washer are held in the housing (note the brake elements are held together as shown in fig. 2).

Claims 1, 2, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noerenberg (US 2015/0233467 A1) in view of Matsumoto (JP 2008121836 A), and further in view of Trema (US 5,046,590) and Morimoto (JP 2002020839 A).
Regarding claims 1, 2 and 12, Noerenberg discloses a brake module (figs. 4-8A) for (intended of use) a drive system for (intended of use) doors, comprising at least one brake disc, 
a. wherein the at least one brake disc (19D, 19C in fig. 6) each includes at least one friction surface which rub against each other in braking operation, and 

c. wherein the brake disc includes a carrier (67 in fig. 6A) and at least one friction layer (19Z) connected to the carrier. 
Noerenberg discloses all claimed limitations as set forth above but fails to disclose a thrust washer as claimed.  However, Matsumoto discloses a brake system (fig. 1) comprising a thrust washer (16) frictionally engaged with a brake disc (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the brake system of Noerenberg with a washer as taught by Matsumoto will allow the brake system apply braking force on the brake disc without damaging the friction lining of the brake disc while preventing any slippage of the brake disc and thus making the brake system more efficient. 
The modified brake system of Noerenberg as set forth above, discloses all of limitations including a brake disc with friction layers as claimed but fails to disclose the friction layer comprises a carbon fiber mesh.  However, Trema discloses a brake disc including friction layers comprising a carbon fiber mesh (note the carbon fiber friction linings 49 and 50 in fig. 2 and not also col. 7, lines 27-30).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise the friction layer of Noerenberg with carbon fiber as taught by Trema since carbon fiber is stiff, strong and light, plus resistant to chemicals and tolerant of high temperatures, and thus it will improve the quality of braking of the brake system. 
The modified brake system of Noerenberg as set forth above, discloses all of the limitations as set forth above including the thrust washer but fails to explicitly disclose the thrust washer to be consists of non-nitrided chromium-5 steel.  However, Morimoto discloses a thrust washer comprised of chromium steel (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise the thrust washer of Trema with chromium as taught by Morimoto will increase the corrosion resistance.    
Re-claim 6, Noerenberg discloses the brake disc (note fig. 6) is annular and includes a central aperture, wherein the central aperture has an approximately circular cross-section having at least two tooth sections (53) separated by clearances.
Re-claim 8, Noerenberg discloses the brake module (note fig. 4) includes a housing in which the brake disc and the at least one thrust washer are guided, coaxially about a central axis, wherein the brake module comprises a cover plate which is connected to the housing by a latching connection such that the brake disc and the at least one thrust washer are held in the housing (note the brake elements are held together as shown in fig. 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noerenberg (US 2015/0233467 A1) in view of Matsumoto (JP 2008121836 A), and further in view of Trema (US 5,046,590) and Morimoto (JP 2002020839 A), even further in view of Antchak et al. (US 2006/0144664 A1).
Regarding claim 3, the modified system of Noerenberg discloses all of the limitations as set forth above including a carrier but fails to disclose the carrier to be made of a plastic.  However, Antchak et al. discloses a drive system comprising a carrier (52) made of plastic (note [0015]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the carrier of Noerenberg since the plastic is cheap, durable, light and accessible.   

Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Noerenberg (US 2015/0233467 A1) in view of Matsumoto (JP 2008121836 A), and further in view of Trema (US 5,046,590) and Morimoto (JP 2002020839 A), even further in view of Reimann (DE 102011056307 A1) or Choi et al. (US 2013/0248305 A1).
Regarding claim 4, the modified system of Noerenberg discloses all of the limitations as set forth above including the at least one friction layer is fastened to the carrier but fails to 
Regarding claims 10 and 11, the modified system of Noerenberg discloses all of the limitations as set forth above but fails to explicitly disclose applying of coating the brake disc or the carrier.  However, Reimann discloses a brake system comprising a brake disc comprising a wear coating layer (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a wear coating layer as taught by Reimann to the brake disc or the carrier of Noerenberg will prolong the life of the brake disc.  

Claims 1, 6, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schlage et al. (US 3,028,619) in view of Trema (US 5,046,590) and Morimoto (JP 2002020839 A). 
Regarding claims 1 and 12, Schlage et al. discloses a brake module (figs. 1-6) for (intended of use) a drive system for (intended of use) doors, comprising at least one thrust washer (54) and at least one brake disc (49), 
a. wherein the at least one thrust washer (54) and the at least one brake disc (49) each includes at least one friction surface which rub against each other in braking operation (note compressing of the brake disc 49 against the thrust washer 54 in col. 3, lines 33-41), and 
b. wherein at least one of the friction surfaces of the brake disc (49) is formed by a friction layer for (intended of use) protecting the brake disc and/or thrust washer from wear. 

The modified brake system of Schlage et al. as set forth above, discloses all of the limitations as set forth above including the thrust washer but fails to explicitly disclose the thrust washer to be consists of non-nitrided chromium-5 steel.  However, Morimoto discloses a thrust washer comprised of chromium steel (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise the thrust washer of Trema with chromium as taught by Morimoto will increase the corrosion resistance.    
Re-claim 6, Schlage et al. discloses the brake disc (49) is annular and includes a central aperture, wherein the central aperture has an approximately circular cross-section having at least two tooth sections (50) separated by clearances.
Re-claim 8, Schlage et al. discloses the brake module includes a housing in which the brake disc and the at least one thrust washer are guided (note fig. 2), coaxially about a central axis, wherein the brake module comprises a cover plate (19) which is connected to the housing by a latching connection such that the brake disc and the at least one thrust washer are held in the housing (note the brake elements are held together as shown in fig. 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schlage et al. (US 3,028,619) in view of Trema (US 5,046,590) and Morimoto (JP 2002020839 A), even further in view of Antchak et al. (US 2006/0144664 A1).
 claim 3, the modified system of Schlage et al. discloses all of the limitations as set forth above including a carrier but fails to disclose the carrier to be made of a plastic.  However, Antchak et al. discloses a drive system comprising a carrier (52) made of plastic (note [0015]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the carrier of Schlage et al. since the plastic is cheap, durable, light and accessible.   

Claims 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schlage et al. (US 3,028,619) in view of Trema (US 5,046,590) and Morimoto (JP 2002020839 A), even further in view of Reimann (DE 102011056307 A1) or Choi et al. (US 2013/0248305 A1).
Regarding claim 4, the modified system of Schlage et al. discloses all of the limitations as set forth above including the at least one friction layer is fastened to the carrier but fails to explicitly disclose using of means of a partially elastic adhesive layer.  However, each of Reimann and Choi et al. discloses a brake disc comprising a friction layer bonded on the brake disc by an adhesive layer (note the abstract of Reimann and [0016]-[0018] of Choi et al).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to bond the friction layer of Schlage et al. to be bonded on the brake disc by an adhesive layer as taught by each of Reimann and Choi et al. will provide a suitable bonding of the friction layer to the brake disc and carrier.     
Regarding claims 10 and 11, the modified system of Schlage et al. discloses all of the limitations as set forth above but fails to explicitly disclose applying of coating the brake disc or the carrier.  However, Reimann discloses a brake system comprising a brake disc comprising a wear coating layer (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply a wear coating layer as taught by Reimann to the brake disc or the carrier of Schlage et al. will prolong the life of the brake disc.  

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6, 8 and 10-12 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the claim limitations of “the at least one thrust washer comprising non-nitrided chromium-5 steel”, The examiner notes that the claimed limitations require the thrust washer to be comprised of non-nitrided chromium-5 steel, but that does not mean that the washer does not contain any other materials.  In other words, the thrust washer as recited in the claim, can be formed of any materials including non-nitrided chromium-5 steel.  However, Morimoto as set forth above discloses a thrust washer comprised of chromium steel (note the abstract).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to comprise the thrust washer of Trema with chromium as taught by Morimoto will increase the corrosion resistance.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/            Examiner, Art Unit 3657